DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6, 7, 13-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2013/0093947 A1).

Claim 1, Lee teaches a camera module (camera module 100; paragraph 0034 and Fig. 1) comprising:
a lens barrel configured to receive a lens (lens barrel part 110 configured of a plurality of lenses; paragraph 0035 and Fig. 1);
a substrate (circuit substrate 150; paragraph 0034 and Fig. 1) on which an image sensor is disposed (image sensor 140 is inserted into circuit substrate 150; paragraph 0039 and Fig. 1);
a housing (housing 120; paragraph 0045 and Fig. 1) configured to receive the lens barrel (see Fig. 1) and to contact at least one surface of the substrate (circuit substrate 150 is mounted at the bottom of housing 120; see paragraph 0045 and Fig. 1);
a heat transfer member (protective cover 160; paragraph 0056 and Fig. 1) configured to contact an exterior of the housing (protective cover contacts the exterior of housing 120; see Figs. 1 and 4); and
a heat dissipation member (shield can 170; paragraph 0050) configured to contact the heat transfer member and dissipate heat from the heat transfer member in different lateral directions about the lens (protective cover 160 contacts the shield can 170 to dissipate heat generated from the image sensor 140; paragraph 0056 and Fig. 4).

Claim 2, Lee further teaches wherein the housing comprises a heat dissipation unit (heat transfer member 141; paragraph 0054) configured to be in surface contact with the heat transfer member (see member 141 in contact with protective cover 160; Figs. 1 and 4).

Claim 3, Lee further teaches wherein the heat dissipation member is configured to radiate heat in a direction of an optical axis of the lens and a direction perpendicular to the optical axis (shield can 170 surrounds the camera module and radiates heat in all directions; see Fig. 9).

Claim 4, Lee further teaches wherein the heat dissipation member comprises:
a first heat dissipation member extending in a length direction of the housing (see vertical walls of shield can 170 extending in the length direction of the housing in Fig. 1 and 8); and
a second heat dissipation member extending in a length direction of the substrate (see top of shield can 170 extending in the length direction of substrate 150 in Figs. 1, 8, 9).

Claim 6, Lee further teaches wherein the heat dissipation member comprises:
a first heat dissipation member disposed on a first side of the housing (see portion of shield can 170 on the left side of housing 120 in Fig. 1); and
a second heat dissipation member disposed on a second side of the housing (see portion of shield can 170 on the right side of housing 120 in Fig. 1).

Claim 7, Lee further teaches wherein the heat dissipation member comprises:
a first heat dissipation member disposed on a first side of the housing (see portion of shield can 170 on the left side of housing 120 in Fig. 1);
a second heat dissipation member disposed on a second side of the housing (see portion of shield can 170 on the right side of housing 120 in Fig. 1); and
a third heat dissipation member disposed on a third side of the housing (see portion of shield can 170 on the top side of housing 120 in Fig. 1).

Claim 13, Lee teaches a camera module (camera module 100; paragraph 0034 and Fig. 1) comprising:
a lens barrel configured to receive a lens (lens barrel part 110 configured of a plurality of lenses; paragraph 0035 and Fig. 1);
a substrate (circuit substrate 150; paragraph 0034 and Fig. 1) on which an image sensor is disposed (image sensor 140 is inserted into circuit substrate 150; paragraph 0039 and Fig. 1);
a housing (housing 120; paragraph 0045 and Fig. 1) configured to receive the lens barrel (see Fig. 1) and in contact with at least one surface of the substrate (circuit substrate 150 is mounted at the bottom of housing 120; see paragraph 0045 and Fig. 1);
a heat transfer member (protective cover 160; paragraph 0056 and Fig. 1) disposed in contact with an exterior of the housing (protective cover contacts the exterior of housing 120; see Figs. 1 and 4); and
a heat dissipation member (shield can 170; paragraph 0050) in contact with the heat transfer member (protective cover 160 contacts the shield can 170 to dissipate heat generated from the image sensor 140; paragraph 0056 and Fig. 4), disposed outside of the housing (see shield can 170 outside of housing 120; Fig. 1) and extended along at least one side surface of the housing (see vertical walls of shield can 170 along the vertical wall of housing 120 in Fig. 1), and
configured to dissipate heat from the heat transfer member (shield can 170 dissipates heat; paragraph 0056).

Claim 14, Lee further teaches a heat dissipation unit (heat transfer member 141; paragraph 0054) disposed between the housing and the heat transfer member and in contact with the housing and the heat transfer member (heat transfer member 141 is disposed between housing 120 and shield 160 and also in contact with said housing 120 and protective cover 160, see bottom left portion of Figs. 1 and 4).

Claim 15, Lee further teaches wherein the heat dissipation member comprises a first heat dissipation member extending in a first direction from the housing (see vertical walls of shield can 170 extending in the length direction of the housing in Fig. 1 and 8), and a second heat dissipation member extending in a second direction from the housing (see top of shield can 170 extending in a horizontal direction relative to the housing in Figs. 1, 8, 9).

Claim 16, Lee further teaches wherein the first direction and the second direction are different from each other (see Figs. 1, 8, 9).

Claim 17, Lee further teaches wherein the first direction or the second direction is in an optical axis direction of the lens (the vertical sidewalls of shield can 170 are in the optical axis direction of the lenses; see Fig. 1).

Claim 19, Lee further teaches wherein the first and second heat dissipation members are integral with each other or separate from each other (see integral construction of shield can 170; Fig. 9).

Claim Rejections – 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5, 8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lu (CN 110333640 A, see English translation provided with the Office Action of 20 June 2022).

Claim 5, Lee teaches the camera module of claim 4, but is silent regarding a heat insulating member disposed between the substrate and the second heat dissipation member.
Lu teaches a camera module (page 2 and Fig. 1-2) comprising a substrate (circuit board 41; page 3 and Fig. 2) and a heat dissipation member (front shell 2 with heat dissipation coating and radiating fins; page 3 and Fig. 2) wherein a heat insulating member (insulation ring 40; page 3 and Fig. 2) is disposed between the substrate and the second heat dissipation member (see insulation ring 40 between circuit board 41 and shell 2; Fig. 2).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Lu with that of Lee in order to prevent heat transfer towards the lens direction and to avoid camera module overheating (see page 2 of Lu).  

Claim 8, Lu further teaches wherein the heat dissipation member comprises one or more heat dissipation fins to increase a heat dissipation cross-sectional area (“front shell 2 and/or outer peripheral surface of the rear housing 3 is provided with radiating fins;” page 3 of Lu).

Claim 18, Lee teaches the camera module of claim 15, but is silent regarding wherein the first and second heat dissipation members comprise first and second fins, respectively, extending away from the housing, and wherein the first and second fins are substantially parallel or substantially perpendicular to each other.
Lu teaches first and second heat dissipation members comprising first and second fins, respectively (front shell 2 and rear housing 3 are provided with radiating fins; page 3 and Fig. 2), extending away from the housing, and wherein the first and second fins are substantially parallel to each other (see Fig. 2).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Lu with that of Lee in order to prevent heat transfer towards the lens direction and to avoid camera module overheating (see page 2 of Lu).  

Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Byrne (US 2019/0306966 A1).

Claim 9, Lee teaches the camera module of claim 1, but is silent regarding wherein the heat transfer member comprises a thermoelectric element.
However, a thermoelectric element for heat transfer (a.k.a. Peltier element) is well-known in the art. 
Byrne teaches a camera module (camera module 14; see Fig. 3) comprises a substrate and image sensor (imager circuit board 28); a housing (rear cover; paragraph 0021); and a heat transfer member to contact the housing (thermal electric cooler 34 is disposed on the rear cover; paragraph 0021 and Fig. 3), wherein the heat transfer member comprises a thermoelectric element (thermal electric cooler 34; paragraph 0019). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Byrne with that of Lee in order to limit the imager temperature in hot environments and to precisely control the temperature of the internal materials (see paragraph 0019 of Byrne). 

Claim 20, Lee teaches the camera module of claim 1, but is silent regarding wherein the heat transfer member comprises a thermoelectric element.
Byrne teaches a camera module (camera module 14; see Fig. 3) comprises a substrate and image sensor (imager circuit board 28); a housing (rear cover; paragraph 0021); and a heat transfer member to contact the housing (thermal electric cooler 34 is disposed on the rear cover; paragraph 0021 and Fig. 3), wherein the heat transfer member comprises a thermoelectric element (thermal electric cooler 34; paragraph 0019). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Byrne with that of Lee in order to limit the imager temperature in hot environments and to precisely control the temperature of the internal materials (see paragraph 0019 of Byrne). 

Allowable Subject Matter
Claims 10-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 10, most-relevant prior art Lee (US 2013/0093947) teaches a camera module (camera module 100; paragraph 0034 and Fig. 1) comprising:
a substrate (circuit substrate 150; paragraph 0034 and Fig. 1) on which an image sensor is disposed (image sensor 140 is inserted into circuit substrate 150; paragraph 0039 and Fig. 1);
a lens barrel configured to receive a lens (lens barrel part 110 configured of a plurality of lenses; paragraph 0035 and Fig. 1);
a housing (housing 120; paragraph 0045 and Fig. 1) configured to receive the lens barrel (housing 120 supports the entire lens barrel part 110; paragraph 0036);
but the prior art does not teach or suggest: 
a first heat transfer member configured to contact the substrate without contacting the housing;
a second heat transfer member configured to contact the housing without contacting the substrate; and
a first heat dissipation member and a second heat dissipation member configured to contact the first heat transfer member and the second heat transfer member, respectively, and
configured to dissipate heat from the first heat transfer member and the second heat transfer member.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696